SUMNER, J.
Plaintiff has brought suit to recover damages caused by a collision between the motor car of the defendant and the car in which she was riding as a passenger. The jury returned a verdict for the plaintiff in the sum of $425 and plaintiff has filed a motion for a new trial on the ground that the damages awarded are inadequate.
On July 11, 1927, the plaintiff, a girl of 16 years of age, was a passenger in an 'automobile coming down Smith Street toward the city, and as the car was passing the entrance to Jastram Street, she claims that the automobile of the defendant turned suddenly to enter Jastram Street and the collision ensued.
The plaintiff had two cuts on her head, one between the eyebrows and the other on the cheek. There was also a cut on one leg and a bruise on the other. She claimed that as a result of tho injury she was in bed two weeks; that in the following February she was obliged to give up her school and had not attended it since; that her eyesight was affected; that she became nervous, had terrific headaches, fainted occasionally, on the street and elsewhere, could not sleep nights, had dizziness, had pain in her back and suffered from nausea.
If the accident was due to the negligence of the defendant and plaintiff has undergone the troubles she complains of, the amount of the verdict would be very inadequate. Dr. Coleman, who was her physician, was ill at the time of the trial and an affidavit of what he was expected to testify to, prepared by plaintiff’s counsel, was accepted by the defendant. There was, of course, no opportunity to cross-examine this doctor and ascertain more fully as to the condition of the plaintiff. Dr. McLaughlin, who saw the girl once, testified as to the condition of her eyes and gave it as his opinion that the various injuries that plaintiff complained of were due to a concussion of the brain. Dr. Van Benschoten. an eye specialist, declared that her eyes were in as good condition at the time of the trial as they were before the accident and that the nausea and fainting spells could not be connected with any trouble with her eyes. Dr. William H. Palmer testified that an examination of the nervous system was negative and that she should have none of the symptoms she claimed.
The Court believes that the plaintiff greatly exaggerated her troubles and very likely the jury felt the same. It may be, however, that the verdict was the result of a compromise. There was ample evidence upon which the jury might have brought in a verdict for the defendant. Messrs. Bartlett and Brown, disinterested witnesses testifying for the defendant, gave a description of the accident which *52showed the driver of the machine in which the plaintiff was riding at fanlt, and the Court was inclined to believe their testimony.
Dor plaintiff: Quinn, Neman & Quinn.
For defendant: Grim, Littlefield & Eden.
Motion for a new trial is denied.